UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WARREN THOMAS,
                                Petitioner,
                                                           19-CV-6781 (CM)
                    -against-
                                                           ORDER
 MARK ROYCE,
                                Respondent.

COLLEEN McMAHON, Chief United States District Judge:

       Petitioner, currently incarcerated at Green Haven Correctional Facility, brings this pro se

petition challenging his January 29, 2010 conviction in the New York Supreme Court, Bronx

County. By order dated August 7, 2019, the Court granted Petitioner’s request to proceed in

forma pauperis. The Court directs Petitioner to file a declaration within sixty days of the date of

this order showing cause why this application should not be denied as time-barred.

                                          DISCUSSION

       Applicable Statute of Limitations

       Petitioner’s application may be time-barred. A prisoner seeking habeas relief under

§ 2254 must generally file a petition within one year from the latest of four benchmark dates:

(1) when the judgment of conviction becomes final; (2) when a government-created impediment

to making such a motion is removed; (3) when the constitutional right asserted is initially

recognized by the Supreme Court, if it has been made retroactively available to cases on

collateral review; or (4) when the facts supporting the claim(s) could have been discovered

through the exercise of due diligence. See 28 U.S.C. § 2244(d)(1)-(2).

       Petitioner alleges that on January 29, 2010, he was convicted in the New York Supreme

Court, New York County. Court records indicate that on February 18, 2016, the New York

Supreme Court Appellate Division, First Department, affirmed the conviction, People v. Thomas,
136 A.D.3d 550 (1st Dep’t 2016), and the New York Court of Appeals denied leave to appeal on

June 16, 2016, 27 N.Y.3d 1140 (2016). Petitioner’s conviction consequently became final on

September 15, 2016, following “the expiration of [the] 90-day period of time to petition for

certiorari in the Supreme Court of the United States.” Warren v. Garvin, 219 F.3d 111, 112 (2d

Cir. 2000). He therefore had until September 15, 2017, to file this action. Petitioner placed this

petition in the prison mail collection box on July 1, 2019, 654 days after the time to file expired.

       Under 28 U.S.C. § 2244(d)(2), when postconviction motions are filed before the

expiration of the statute of limitations, those motions and related state-court proceedings may toll

the statute of limitations. Postconviction motions filed after the limitations period expires,

however, do not start the limitations period anew. “[P]roper calculation of Section 2244(d)(2)’s

tolling provision excludes time during which properly filed state relief applications are pending

but does not reset the date from which the one-year statute of limitations begins to run.” Smith v.

McGinnis, 208 F.3d 13, 17 (2d Cir. 2000). Section 2244(d)(2) applies only if a petitioner’s

postconviction motion was pending within the one-year limitations period.

       Here, Petitioner alleges that on March 26, 2017, he filed a N.Y. Crim. P. L. § 440.10

motion in the New York Supreme Court, Bronx County, and on December 12, 2017, the trial

court denied the motion. Petitioner does not state that he appealed that decision. Thus, based on

the facts alleged, this motion tolled the limitation period for only 261 days, an insufficient

amount of time, because the petition appears to be 654 days late.

       Leave to Show Cause

       The Court therefore directs Petitioner to file a declaration within sixty days of the date of

this order stating why this application should not be dismissed as time-barred. Petitioner should

include in the declaration a listing of (1) the dates he filed any and all postconviction applications

in the state courts challenging this conviction, (2) when any postconviction applications were
                                                  2
decided, (3) the dates that any appeals or applications for leave to appeal from those decisions

were filed, (4) when those appeals or applications were decided, and (5) when Petitioner received

notice of any state court decisions on those applications and appeals. See 28 U.S.C. § 2244(d)(2).

        Moreover, Petitioner must state which claims he brings in this action, as he does not state

his federal habeas corpus grounds. A state prisoner must submit a petition that conforms to the

Rules Governing Section 2254 Cases. Rule 2(c) requires a petition to specify all of a petitioner’s

available grounds for relief, setting forth the facts supporting each of the specified grounds and

stating the relief requested. A petition must permit the Court and the respondent to comprehend

both the petitioner’s grounds for relief and the underlying facts and legal theory supporting each

ground so that the issues presented in the petition may be adjudicated. The Court therefore

directs Petitioner to state in his declaration whether he intends to litigate those claims that he

raised in the state courts.

        Petitioner also should allege any facts showing that he has been pursuing his rights

diligently, and if relevant, that extraordinary circumstances prevented him from timely

submitting this petition. See Holland v. Florida, 560 U.S. 631, 649 (2010) (holding that one-year

limitations period under § 2244(d) for habeas corpus petitions under 28 U.S.C. § 2254 is subject

to equitable tolling in appropriate cases).

                                          CONCLUSION

        The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Petitioner, and note service on the docket. Petitioner is directed to file a declaration

within sixty days of the date of this order showing why the petition should not be dismissed as

time-barred. A declaration form is attached to this order. If Petitioner timely files a declaration,

the Court shall review it, and if proper, shall order the Respondent to answer. If Petitioner fails to



                                                  3
comply with this order within the time allowed, and cannot show good cause to excuse such

failure, the petition will be denied as time-barred. No answer shall be required at this time.

       Because Petitioner has not at this time made a substantial showing of the denial of a

constitutional right, a certificate of appealability will not issue. See 28 U.S.C. § 2253.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:    August 28, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  4
                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
